DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Final office action is in response to application 16/452,479, amendment filed on 06/19/2021.  Claims 1-20 are currently pending in this application. 

Response to Arguments
3.	Applicant's arguments filed 06/19/2021 have been fully considered but they are not persuasive. 
4a.	Applicant asserts, on page 8 of the response, that PUDIPEDDI’s teaching of “selectively activating and deactivating transmitter coils” is a very top-level idea-ish statement that does not include details.  Examiner disagrees with this assertion.
4b.	Examiner responds by stating that PUDIPEDDI teaches activating and deactivating a pair of transmitter coils, as described in paragraph 12, but with the specificity as described in paragraphs 80-85.  More specifically, the table within paragraphs 80-85 describe a scheme for activating and deactivating transmitter coils based on a particular state number.  As seen, if taking a particular pair of coils 1-6, with one of the coils being in a deactivated state, and the other coil potentially being in a activated state, this table thus suggests that at least two coils exist that when one is in an activated state, the other is in a deactivated state, implying that only one of these coils is being fed voltage/current via its driver while the other is muted/off/disabled.  Therefore, the activating/deactivating feature of PUDIPEDDI is not a top-level idea, but 
5a.	Applicant asserts, on page 8 of the response, that PUDIPEDDI fails to teach enabling only one of the first and second driver at a time.  Examiner disagrees with this assertion.
5b.	Examiner responds by stating that PUDIPEDDI teaches activating and deactivating a pair of transmitter coils, as described in paragraph 12, but with the specificity as described in paragraphs 80-85.  More specifically, the table within paragraphs 80-85 describe a scheme for activating and deactivating transmitter coils based on a particular state number.  As seen, if taking a particular pair of coils 1-6, with one of the coils being in a deactivated state, and the other coil potentially being in a activated state, this table thus suggests that at least two coils exist that when one is in an activated state, the other is in a deactivated state, implying that only one of these coils is being fed voltage/current via its driver while the other is muted/off/disabled.  Therefore, the activating/deactivating feature of PUDIPEDDI is not a top-level idea, but rather one that allows certain coils to avoid additional interference so other coils can still provide power to receiver devices simultaneously.  Moreover, while PUDIPEDDI allows for simultaneous power transmission from multiple coils, there are at least two coils that at one time do not transmit simultanously, but rather one must be off while the other  is on according to the transmitter coils schemes in paragraphs 80-85.

Claim Rejections - 35 USC § 102
6.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.          Claim(s) 1-5 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by PUDIPEDDI et al. (US PG Pub No. 2016/0190851).

8.          With respect to claim 1, PUDIPEDDI teaches:
A wireless charger (charging portable devices, wireless charger, Abstract), comprising:
a plurality of transmitter coils arranged close to and/or overlapping with each other (see transmitter coil array, see transmitter coils overlapping, see Abstract);
(see flux paths for activating and deactivating transmitter coils, paragraph [0009], system facilitates maximum power transfer, paragraph [0012]; coil array includes power regulating components to control voltage and current to induce EM field from each coil [equivalent to a driver that can control and manipulate voltage/current from each coil], para 52), configured to drive said transmitter coil to communicate with and/or provide power over a first channel to a first receiver device (transfer power, communicate, simultaneous communication channels, maximize power efficiency, paragraph [0084]; see pair of communication channels used for inductive power transfer, para 84);
a second driver coupled with a second one of the plurality of transmitter coils (see flux paths for activating and deactivating transmitter coils, paragraph [0009], system facilitates maximum power transfer, paragraph [0012]), to drive the second one of the transmitter coils configured to communicate with and/or provide power over a second channel to a second receiver device (see selectively activating and deactivating different transmitter coils, communication and power transfer among different transmitter coils, paragraph [0084]);
a controller connected to the first and second drivers, wherein the controller is configured to enable only one of the first and second drivers at a time (see controller connected to transmitter coils for controlling coils, and detection of receiver coils, paragraph [0012]; see table shown between para’s 80-85, describing which coils are disabled/muted/off, while other coils are on).

PUDIPEDDI teaches:
wherein an enabled driver is the first driver (broadest reasonable interpretation of a “driver”, Examiner equates to: see flux paths for activating and deactivating transmitter coils, paragraph [0009], system facilitates maximum power transfer, paragraph [0012]; coil array includes power regulating components to control voltage and current to induce EM field from each coil [equivalent to a driver that can control and manipulate voltage/current from each coil], para 52);
wherein the controller is configured to
allow the first one of the transmitter coils coupled with the enabled driver to transmit first signals (see selectively activating and deactivating different transmitter coils, communication and power transfer among different transmitter coils, paragraph [0084]; see controller connected to transmitter coils for controlling coils, and detection of receiver coils, paragraph [0012]; see table shown between para’s 80-85, describing which coils are disabled/muted/off, while other coils are on), and 
mute the second one of the transmitter coils coupled with the second driver at the same time (see controller connected to transmitter coils for controlling coils, and detection of receiver coils, paragraph [0012]; see table shown between para’s 80-85, describing which coils are disabled/muted/off, while other coils are on).

10.          With respect to claim 3, PUDIPEDDI teaches:
wherein an enabled driver is the first driver (broadest reasonable interpretation of a “driver”, Examiner equates to: see flux paths for activating and deactivating transmitter coils, paragraph [0009], system facilitates maximum power transfer, paragraph [0012]; coil array includes power regulating components to control voltage and current to induce EM field from each coil [equivalent to a driver that can control and manipulate voltage/current from each coil], para 52);
wherein, in response to a received signal from the first receiver device during a first stage, the controller is configured to 
drive the first one of the transmitter coil coupled with the enabled driver to transmit second signals to communicate with and/or provide power to the receiver device during a second stage (transfer power, communicate, simultaneous communication channels, maximize power efficiency, paragraph [0084]; see pair of communication channels used for inductive power transfer, para 84), and 
disable the second one of the transmitter coils that are immediately adjacent the first one of the transmitter coils (see controller connected to transmitter coils for controlling coils, and detection of receiver coils, paragraph [0012]; see selectively activating and deactivating different transmitter coils, communication and power transfer among different transmitter coils, paragraph [0084]).

11.          With respect to claim 4, PUDIPEDDI teaches:
wherein the controller is configured to disable other transmitter coils that are connected to the first driver during the second stage (see controller connected to transmitter coils for controlling coils, and detection of receiver coils, paragraph [0012]; see selectively activating and deactivating different transmitter coils, communication and power transfer among different transmitter coils, paragraph [0084]).

12.          With respect to claim 5, PUDIPEDDI teaches:
wherein the first one of the transmitter coils and a set of disabled transmitter coils that are immediately adjacent the first one of the transmitter coils are coupled to different drivers (selectively activating and deactivating different transmitter coils, communication and power transfer among different transmitter coils, paragraph [0084]).

13.          With respect to claim 12, PUDIPEDDI teaches:
A wireless charger (charging portable devices, wireless charger, Abstract), comprising:
multiple transmitter coils configured to communicate with and transmit power to a a first receiver device and a second receiver device (see multiple coils, transfer power, communicate, simultaneous communication channels, maximize power efficiency, paragraph [0084]; see pair of communication channels used for inductive power transfer, para 84), 
wherein the multiple transmitter coils comprise at least a first transmitter coil and at least a second transmitter coil that overlaps the first transmitter coil (see flux paths for activating and deactivating transmitter coils, paragraph [0009], system facilitates maximum power transfer, paragraph [0012]; transfer power, communicate, simultaneous communication channels, maximize power efficiency, paragraph [0084]); and
a controller coupled with the multiple transmitter coils, wherein the controller is configured to, in response to the first transmitter coil transmitting signals to the first device, mute the second transmitter coil coupled to the second device while the first transmitter coil is transmitting to the first device (see controller connected to transmitter coils for controlling coils, and detection of receiver coils, paragraph [0012]; see selectively activating and deactivating different transmitter coils, communication and power transfer among different transmitter coils, paragraph [0084]).

14.          With respect to claim 13, PUDIPEDDI teaches:
wherein the first and second transmitter coils are coupled with different drivers to communicate over different channels (transmitter coil array, Abstract, communication and power transfer over first/second channel, Abstract, paragraphs [0010-0015]).

Allowable Subject Matter
15.	Claims 17-20 are allowed over the prior art of record.
16.	Claims 6-11 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


A wireless charger, comprising:
a controller coupled with the multiple transmitter coils, wherein the controller is configured to generate FSK data packets from PWM signals, and drive the multiple transmitter coils to transmit the FSK data packets to communicate with the receiver devices;
wherein the controller is configured to synchronize the PWM signals respectively provided for the multiple transmitter coils by synchronizing a rising edge of the PWM signal for a first one of the multiple transmitter coils configured to be coupled to the first receiver device after an FSK data packet is transmitted with a rising edge of the PWM signals for a second one of the multiple transmitter coils configured to be coupled to the second receiver device;
wherein only one of the first and second receiver devices communicates with and/or receives power at a time.

18.	With respect to claims 6-11, the prior art made of record fails to teach the combination of steps recited in claim 6, including the following particular combination of steps as recited in claim 6, as follows:
wherein the controller is configured to synchronize PWM signals that are provided for transmitter coils coupled with different drivers.


wherein the multiple transmitters are configured to transmit FSK data packets generated by modulating PWM signals, and to transmit power signals.      

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851